


--------------------------------------------------------------------------------


AGREEMENT FOR SALE AND
PURCHASE OF OIL AND GAS PROPERTIES
 
THIS AGREEMENT is executed this 17thday of January, 2008, by ENERGAS CORP.
("Energas") and PLATINA ENERGY GROUP, a Wyoming corporation ("Platina").
 
1.            Subject Property.  Energas represents, without warranty of title,
either express or implied, that it is the owner of an undivided 26% interest in
and to all oil and gas leases covering what has been referred to as the "Rusty
Creek Prospect", covering all or any portion of the following described lands
situated in Niobrara County, Wyoming:
 
Section 36, Township 36 North, Range 65 West,
 
and
 
Lots 1 and 2 and S/2 NE/4 and S/2 of Section 2, and NW/4 NE/4 and NE/4 NW/4 and
SW/4 and S/2 SE/4 of Section 11, and SW/4 NE/4 and S/2 NW/4 and NE/4 SW/4 of
Section 12, Township 35 North, Range 65 West, 6th P.M.,
 
which oil and gas leases include, but are not limited to, each of the oil and
gas leases specifically described in Exhibit A, which is attached hereto and
made a part hereof, said 26% interest in and to said oil and gas leases also
includes the following oil and gas wells located in said Rusty Creek Prospect,
to-wit:
 
Name of Well                                 Location
                  (All in Township 36 North, Range 65 West, Niobrara County ,
Wyoming) 
                  

Finley No. 1-36                                                       SE/4 SE/4
NW/4 of Section 36
Finley No. 2-36                                                       SW/4 NE/4
of Section 36
Finley No. 4-36                                                       NW/4 SW/4
of Section 36,


including all surface and sub-surface personal property, equipment and fixtures
located in, on and under said wells, the actual wellbores and the production of
oil, gas and other hydrocarbons therefrom, and all other rights, fixtures and
equipment located thereon, appurtenant thereto, and used or obtained in
connection therewith, said 26% interest in and to said oil and gas leases and in
and to said oil and gas wells and in and to said personal property, equipment
and fixtures being referred to herein as "the Subject Property".


2.            Saleand Purchase of Subject Property.  Energas agrees to sell and
Platina agrees to purchase the Subject Property.
 

 
- 1 -

--------------------------------------------------------------------------------

 

3.            Consideration for Sale.
 
3.1            Cash Consideration.  Platina agrees to pay and Energas agrees to
accept, as full consideration for the sale and purchase of the Subject Property
the sum of $233,379.00, with Energas acknowledging receipt, as partial payment
on said consideration, of the sum of $10,000.00 which was previously paid by
Platina to Energas, leaving a total consideration yet to be paid of $223,379.00.
 
3.2            Platina Warrants.  In addition to the cash consideration to be
paid by Platina to Energas, Platina, as part of said consideration, shall also
pay to Energas warrants of Platina's common stock which shall entitle Energas to
purchase from Platina 2,500,000 shares of Platina common stock.  Energas may
exercise said warrants up to but not exceeding a period of two years from the
date of this agreement.  The exercised price of the stock shall be 25 cents per
share.  Energas may exercise all or any portion of said warrants.  In every
event, all warrants which are not exercised upon shall expire within two years
from the date of this agreement.
 
4.            Workover of Finley No. 1-36 Well.  Heretofore, Energas has
conducted a workover on the Finley No. 1-36 Well, as described above, with said
workover consisting of installing a new electric downhole pump in the
well.  Platina agrees to participate, to the extent of its 26% working interest,
in said workover of the Finley No. 1-36 Well.  For such participation, Platina
agrees to pay to Energas the sum of $10,593.00, and no more.
 
5.            Participation in Deepening of Finley No. 2-36 Well.  On or before
February 1, 2008, Energas, as operator, shall commence operations for the
deepening of the Finley No. 2-36 Well, as described above, and deepen said well
to a depth of approximately 6,200 feet for the purposes of testing the Leo
formation.  Platina agrees to participate, to the extent of its 26% working
interest, in the deepening of the Finley No. 2-36 Well.  For its participation
in said deepening operations, Platina agrees to pay to Energas, as operator, the
sum of $111,896.00, and no more.
 
6.            Total Consideration.  It is understood that but for Platina's
agreement to participate in the workover of the Finley No. 1-36 Well and but for
its agreement to participate in the deepening of the Finley No. 2-36 Well,
Energas would not have agreed to sell to Platina the Subject Property.  Thus,
the acquisition by Platina of the Subject Property and its participation in the
workover of the Finley No. 1-36 Well and its participation in the deepening of
the Finley No. 2-36 Well is considered, by both parties, a total package.
 
7.            Closing.  Closing of the acquisition shall occur at a mutually
agreeable place and time on or before January 17, 2008.  At closing, the
following shall occur:
 
(a)            Platina shall pay to Energas the sum of $223,379.00, representing
the remaining portion of the acquisition of the 26% working interest in the
Rusty Creek Prospect.
 
(b)            Platina shall pay to Energas the sum of $10,593.00, representing
Platina's share of the workover conducted in the Finley No. 1-36 Well.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(c)            Platina shall pay to Energas the sum of $111,896.00, representing
Platina's share of the deepening of the Finley No. 2-36 Well.
 
(d)            Platina shall deliver to Energas the warrants referred to in
paragraph 3.2 above.
 
(e)            Energas, as assignor, shall execute and deliver to Platina, as
assignee, an assignment of oil and gas leases, in a form satisfactory to both
Energas and Platina, wherein Energas assigns to Platina the Subject
Property.  Said assignment of oil and gas leases shall recite that it is subject
to the following:
 
(1)            It is made without warranty of title, and without warranty as to
fitness for use of the personal property, fixtures and equipment, either express
or implied; and
 
(2)            It is subject to (a) the existing joint operating agreement; and
(b) the terms and provisions of the assigned leases; and (c) the terms and
provisions of all assignments of oil and gas leases creating assignor's
ownership in the assigned leases; and it shall be effective, for all purposes,
as of January 1, 2008.
 
8.            Governing Law.  This agreement, for all purposes, shall be
construed pursuant to the laws of the State of Oklahoma.
 
9.            Successors and Assigns.  This agreement shall be binding upon and
shall inure to the benefit of the respective successors and assigns of Energas
and Platina.
 
DATED AND EXECUTED as of the day, month and year first shown above.
 
ENERGAS CORP.
 


 
By:            /s/ George G. Shaw____________________
                        George G. Shaw, President




PLATINA ENERGY GROUP, INC.




By:            /s/ Blair Merriam______________________
                        Blair Merriam, CEO & President

 
- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 


This Agreement for Sale and Purchase of Oil and Gas Properties to which this
exhibit is attached includes, but is not limited to, the following oil and gas
leases executed by the State of Wyoming, as lessor, to-wit:


     

State Lease
No.                                                                           
Land Description
(All land is located in Niobrara County, Wyoming)


91-00488                                                                                     
Section 36-T36N-R65W, 6th P.M., containing 640
acres


WYW-145466                                                                           
Lots 1 and 2 and S/2 NE/4 and S/2 of Section 1-
T35N-R65W, 6th P.M., containing 480.11 acres


WYW-145466                                                                           
SE/4 of Section 2-T35N-R65W, 6th P.M.,
containing 160 acres


WYW-145466                                                                           
NW/4 NE/4 and NE/4 NW/4 and SW/4 andS/2 SE/4
of Section 11-T35N-R65W, 6th P.M., containing
320 acres


WYW-145466                                                                           
SW/4 NE/4 and S/2 NW/4 and NE/4 SW/4 of
Section 12-T35N-R65W, 6th P.M., containing 160
acres



